Exhibit 10.205

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Agreement”), dated as of this 25th day of June,
2004, by and between PPD Development, LP, a Texas limited partnership (“PPD
Development”), and W. Richard Staub (“Employee”).

 

WHEREAS, PPD Development and Employee are parties to that certain Employment
Agreement dated May 1, 2002, as amended by (i) that certain Amendment No. 1 to
Employment Agreement dated June 1, 2002, (ii) that certain Amendment No. 2 to
Employment Agreement dated January 1, 2003, and (iii) that certain Amendment No.
3 to Employment Agreement dated January 1, 2004 (the “Employment Agreement”);
and

 

WHEREAS, the term of the Employment Agreement is scheduled to expire on December
31, 2004; and

 

WHEREAS, Employee desires to terminate his employment with PPD Development prior
to the expiration of the current term of the Employment Agreement and accept
employment with PharmalinkFHI, Inc., a Delaware corporation (the “New
Employer”), a competitor of PPD Development; and

 

WHEREAS, Employee has requested PPD Development to mutually terminate the
Employment Agreement prior to the expiration of the current term, and PPD
Development is willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
considerations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Termination of Employment Agreement. Subject to and upon the terms and
conditions of this Agreement, the Employment Agreement shall be terminated
effective August 13, 2004 (the “Termination Date”). PPD Development and Employee
agree that Employee shall take paid-time-off beginning June 28, 2004 and
continuing through the Termination Date, that such time off will exhaust
Employee’s accrued and unused paid-time-off and that the Company shall have no
further obligation to pay or otherwise compensate Employee in any manner for any
accrued and unused vacation or paid-time-off.

 

2. Effect of Termination; Survival. From and after the Termination Date, neither
party hereto shall have any rights or obligations under the Employment
Agreement, except that (i) the Company shall pay Employee’s base salary set
forth in Section 3 of the Employment Agreement through the Termination Date,
(ii) the Company shall reimburse Employee for any unreimbursed expenses pursuant
to Section 10 of the Employment Agreement, (iii) the non-compete covenant in
Section 6 of the Employment Agreement shall remain in full force and effect
until December 31, 2004, except with



--------------------------------------------------------------------------------

respect to the New Employer, and (iv) the provisions of Sections 11 through 22,
inclusive, of the Employment Agreement shall survive the termination thereof.
Employee further acknowledges and agrees that the Proprietary Information and
Inventions Agreement dated May 1, 2002 executed by Employee (the “Proprietary
Agreement”) shall not be affected by the termination of the Employment
Agreement, shall continue in full force and effect in accordance with the terms
thereof and shall apply with respect to the New Employer.

 

3. Miscellaneous.

 

a. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and may not be altered or amended except by
writing signed by the parties.

 

b. This Agreement shall be governed by the laws of State of North Carolina.

 

c. This Agreement shall inure to the benefit of and be binding upon the PPD
Development, Employee and their respective heirs, successors, assigns and
personal representatives.

 

d. The parties agree that any dispute under this Agreement or the Employment
Agreement shall be submitted to arbitration pursuant to Section 19 of the
Employment Agreement.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed as of
the date first hereinabove set forth.

 

PPD DEVELOPMENT, LP

By:

 

PPD GP, LLC

   

Its General Partner

By:

 

/s/ Fredric N. Eshelman

--------------------------------------------------------------------------------

Name:

 

Fredric N. Eshelman

Title:

 

Chief Executive Officer

   

/s/ W. Richard Staub

--------------------------------------------------------------------------------

   

W. Richard Staub